Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in the application. No newly added or cancel claims are presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2006/0260058A1 hereinafter referred to as Schmidt. Schmidt discloses a support system (see fig. 6) comprising: a first 3D spacer layer 503 having a first thickness, a second 3D spacer layer 501 having a second thickness, and a non-viscoelastic pressure relieving layer 505, 601 having a third thickness, wherein the first 3D spacer layer is positioned below the second 3D spacer layer and the non-viscoelastic pressure relieving layer. Schmidt discloses the claimed invention except for wherein the first thickness is equal to or greater than the second thickness.  It would have been obvious matter of design choice to select the thickness of the spacer layers so the first thickness is equal to or greater than the second thickness, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-claim 2 
	Schmidt as modified above discloses, 
wherein the first thickness and the second thickness are different.
Re-claim 3
	Schmidt as modified above discloses, 
wherein the first thickness is greater than the second thickness.
Re-claim 4
	Schmidt as modified above discloses, 
wherein the non-viscoelastic pressure relieving layer is selected from a non-viscoelastic slow-recovery foam, micro-coil springs, natural fiber, grids of rubber, synthetic rubber, gel matrix, latex foam, or a combination thereof (see paragraph 0026 and 0037).
Re-claim 5
	Schmidt as modified above discloses the claimed invention except for wherein the non-viscoelastic pressure relieving layer is the non-viscoelastic slow-recovery foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the non-viscoelastic pressure relieving layer to be the non-viscoelastic slow-recovery foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-claim 6
	Schmidt as modified above discloses, 
wherein the first thickness is about 10 mm to about 50 mm (see claim 6).
Re-claim 7
	Schmidt as modified above discloses the claimed invention except for wherein the first 3D spacer layer has a stress compression value of about 2.0 kPa to about 8.0 kPa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first 3D spacer layer with a stress compression value of about 2.0 kPa to about 8.0 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 8
	Schmidt as modified above discloses, 
wherein the second thickness is about 5 mm to about 20 mm (see claim 6).
Re-claim 9
	Schmidt as modified above discloses the claimed invention except for wherein the second 3D spacer layer has a stress compression value of about 0.5 kPa to about 7.0 kPa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second 3D spacer layer with a stress compression value of about 0.5 kPa to about 7.0 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 10
	Schmidt as modified above discloses the claimed invention except for wherein the non-viscoelastic pressure relieving layer is the non-viscoelastic slow-recovery foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the non-viscoelastic pressure relieving layer to be the non-viscoelastic slow-recovery foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-claim 11
	Schmidt as modified above discloses the claimed invention except for, where the non-viscoelastic pressure relieving layer is about 0.5 inches to about 2 inches thick. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the non-viscoelastic pressure relieving layer with a thickness of about 0.5 inches to about 2 inches thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 12 
	Schmidt as modified above discloses, 
wherein the non-viscoelastic pressure relieving layer is positioned below the second 3D spacer layer.
Re-claim 13 
	Schmidt as modified above discloses, 
wherein one or more layers of material 603 is positioned between the first 3D spacer layer and the non-viscoelastic pressure relieving layer.
Re-claim 14
	Schmidt as modified above discloses, 
wherein the first 3D spacer layer directly abuts the non-viscoelastic pressure relieving layer.
Re-claim 15
	Schmidt as modified above discloses, 
wherein the non-viscoelastic pressure relieving layer 601 is positioned above the second 3D spacer layer.
Re-claim 16
	Schmidt as modified above discloses, 
wherein one or more layers of material 505 is positioned between the first 3D spacer layer and the second 3D spacer layer.
Re-claim 17
	Schmidt as modified above discloses the claimed invention except for wherein the first 3D spacer layer directly abuts the second 3D spacer layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the layers to have the first 3D spacer layer directly abuts the second 3D spacer layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Re-claim 18
	Schmidt as modified above discloses, 
wherein one or more layers of material 507 is positioned between the second 3D spacer layer and the non-viscoelastic pressure relieving layer 601.
Re-claim 19
	Schmidt as modified above discloses, 
wherein the second 3D spacer layer directly abuts the non-viscoelastic pressure relieving layer.
Re-claim 20
	Schmidt as modified above discloses, 
further comprising a base layer 603 positioned below the first 3D spacer layer.
Re-claim 21
	Schmidt as modified above discloses, 
a mattress, cushion, pad, pillow, mattress topper, sleeping pad, hospital bed, seat cushion, exercise mat, yoga mat, or other support of a whole or part of the human body comprising the support system of claim 1.
Re-claim 22
	Schmidt as modified above discloses, 
A mattress comprising a support layer comprising a first 3D spacer layer 503 having a first thickness; a comfort layer 505 comprising a non-viscoelastic pressure relieving layer; and a top layer comprising a second 3D spacer layer 501 having a second thickness, wherein the first thickness is equal to or greater than the second thickness. Schmidt as modified above discloses the claimed invention except for wherein the non-viscoelastic pressure relieving layer is made from slow-recovery foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the non-viscoelastic pressure relieving layer to be slow-recovery foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 

Applicant argues that the layer 505 of Schmidt is not a “non-viscoelastic pressure relieving layer”. Examiner respectively disagrees, the layer 505 is made of a pressure relieving foam and there is no disclosure that the foam layer of 505 is a viscoelastic foam. For that reason it is more than reasonable to conclude the foam is a non-viscoelastic foam. 
Applicant also argues that the layer 601 and 603 are fabric layers, however examiner disagrees. It is clearly depicted in figure 6 that the layer 601 and 603 are of a substantial thickness and there is no reason to conclude the layer is a cloth or fabric layer.  
Applicant argues there is not motivation to select the material to be a non-viscoelastic slow-recovery latex material. Examiner respectfully disagrees the stated case law clearly outlines the selection of a material for known purposes which yield expected results has no novelty. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673